DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/20 and 9/24/20 is being considered by the examiner.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A METHOD OF INSTRUCTING A RECEIVE END TO DELIVER FIRST DATA TO AN UPPER LAYER AT A FIRST MOMENT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al (Pub No: 2016/0021577).

As to claim 1, Du teaches a communication method (Du, Fig 2 [0084-0085], a method of communicating data sent from a source node to a receiver node), comprising: 
determining, by a transmit end device, a first moment, wherein the first moment is a moment when a receive end device needs to deliver first data to an upper layer of a communications protocol layer of the receive end device (Du, [0085][0086][0090], the source node determines an appropriate delay for reception of the data. The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer); and 
sending, by the transmit end device, first indication information and the first data to a receive end device (Du, [0085][0086][0090], the data is sent and the PHY-RX-START- Delay (indication) is sent), wherein the first indication information is used to instruct the receive end device to deliver the first data to the upper layer of the communications protocol layer of the receive end device at the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer).

As to claim 2, Du teaches wherein the first indication information comprises indication information of the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time (moment) it is sent to an upper layer).

As to claim 3, Du teaches wherein the first indication information comprises indication information of a first duration, wherein: the first moment is a moment that a preset second moment reaches after the first duration (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)).

As to claim 4, Du teaches wherein the second moment is a moment when the transmit end device sends the first data (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)).

As to claim 6, Du teaches a communication method (Du, Fig 2 [0084-0085], a method of communicating data sent from a source node to a receiver node), comprising: 
receiving, by a receive end device, first indication information and first data, wherein the first indication information is used to instruct the receive end device to deliver the first data to an upper layer of a communications protocol layer of the receive end device at a first moment (Du, [0085][0086][0090], the data is received and the PHY-RX-START- Delay (indication) is received); and 
determining, by the receive end device based on the first indication information and a current moment, whether to deliver the first data to the upper layer of the communications protocol layer of the receive end device (Du, [0085][0086][0090], a node determines an appropriate delay for reception of the data. The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer).

As to claim 7, Du teaches wherein the determining, by the receive end device based on the first indication information and a current moment, whether to deliver the first data to the upper layer of the communications protocol layer of the receive end device comprises: if the current moment is before the (Du, [0086], the data is delivered to the reception device (upper layers) as long as the delay timeout has not been exceeded [0090]).

As to claim 8, Du teaches wherein the determining, by the receive end device based on the first indication information, whether to deliver the first data to the upper layer of the communications protocol layer of the receive end device comprises: if the current moment is after the first moment, discarding, by the receive end device, the first data (Du, [0086], if the current time is beyond T (and the delay time) the transmission is terminated and contention restarted).

As to claim 9, Du teaches wherein the first indication information comprises indication information of the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time (moment) it is sent to an upper layer).

As to claim 10, Du teaches wherein the first indication information comprises indication information of a first duration, wherein: the first moment is a moment that a preset second moment reaches after the first duration (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)); and the communication method further comprises: determining, by the receive end device, the first moment based on the second moment and the first duration (Du, [0085][0086][0090], a delay (duration)  is determined based on the duration of the SIFS Time and timeout interval).

As to claim 11, Du teaches a communications apparatus (Du, Fig 2 [0084-0085], a source node ), comprising: a storage medium including executable instructions and a processor, wherein the (Du, [0183], a processor and instructions), when executed by the processor, cause the apparatus to: 
determine a first moment, wherein the first moment is a moment when a receive end device needs to deliver first data to an upper layer of a communications protocol layer of the receive end device (Du, [0085][0086][0090], the source node determines an appropriate delay for reception of the data. The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer); and
 send first indication information and the first data (Du, [0085][0086][0090], the data is sent and the PHY-RX-START- Delay (indication) is sent), wherein the first indication information is used to instruct the receive end device to deliver the first data to the upper layer of the communications protocol layer of the receive end device at the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer).

As to claim 12, Du teaches wherein the first indication information comprises indication information of the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time (moment) it is sent to an upper layer).

As to claim 13, Du teaches wherein the first indication information comprises indication information of a first duration, wherein: the first moment is a moment that a preset second moment reaches after the first duration (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)).

As to claim 14, Du teaches wherein the second moment is a moment when the communications unit receives the first data, or a moment when the communications unit sends the first data (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)).

As to claim 16, Du teaches a communications apparatus (Du, Fig 2 [0084-0085], a receiver node), comprising: a storage medium including executable instructions and a processor, wherein the executable instructions (Du, [0183], a processor and instructions), when executed by the processor, cause the apparatus to: 
receive first indication information and first data from a transmit end device, wherein the first indication information is used to instruct the apparatus to deliver the first data to an upper layer of a communications protocol layer of the apparatus at a first moment (Du, [0085][0086][0090], the data is received and the PHY-RX-START- Delay (indication) is received); and 
determine, based on the first indication information and a current moment, whether to deliver the first data to the upper layer of the communications protocol layer of the apparatus (Du, [0085][0086][0090], a node determines an appropriate delay for reception of the data. The delay is a time from detecting the transmitted frame at the PHY layer to the time it is sent to an upper layer).

As to claim 17, Du teaches wherein the executable instructions, when executed by the processor, further cause the apparatus to: deliver the first data to the upper layer of the communications protocol layer of the apparatus at the first moment if the current moment is before the first moment or the current moment is the first moment (Du, [0086], the data is delivered to the reception device (upper layers) as long as the delay timeout has not been exceeded [0090]).

As to claim 18, Du teaches wherein the executable instructions, when executed by the processor, further cause the apparatus to: discard the first data if the current moment is after the first moment (Du, [0086], if the current time is beyond T (and the delay time) the transmission is terminated and contention restarted).

As to claim 19, Du teaches wherein the first indication information comprises indication information of the first moment (Du, [0090], The delay is a time from detecting the transmitted frame at the PHY layer to the time (moment) it is sent to an upper layer).

As to claim 20, Du teaches wherein the first indication information comprises indication information of a first duration (Du, [0085][0086][0090], a delay (duration) after start of frame transmission (second moment)), wherein: the first moment is a moment that a preset second moment reaches after the first duration; and the processing unit is further configured to determine the first moment based on the second moment and the first duration (Du, [0085][0086][0090], a delay (duration)  is determined based on the duration of the SIFS Time and timeout interval).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al (Patent No: 7,298,701) Col 5-8
Kingsley (Pub No: 2014/0247839) Fig 2, 7
Kang et al (Pub No: 2011/0122893) [0007]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469